Case: 14-30211      Document: 00512889016         Page: 1    Date Filed: 01/05/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-30211
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          January 5, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JAMES COOLEY, also known as Boo-Boo,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                            USDC No. 2:07-CR-352-12


Before DAVIS, CLEMENT and COSTA, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent James Cooley has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Cooley has filed a response. The record is not sufficiently developed
to allow us to make a fair evaluation of Cooley’s claim of ineffective assistance
of counsel; we therefore decline to consider the claim without prejudice to


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-30211     Document: 00512889016     Page: 2   Date Filed: 01/05/2015


                                  No. 14-30211

collateral review. See United States v. Isgar, 739 F.3d 829, 841 (5th Cir.), cert.
denied, 135 S. Ct. 123 (2014).
      We have reviewed counsel’s brief and the relevant parts of the record
reflected therein, as well as Cooley’s response.      We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused
from further responsibilities herein, and the APPEAL IS DISMISSED. See
5TH CIR. R. 42.2. The motion for leave to proceed pro se is DENIED. See United
States v. Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998).




                                        2